Exhibit 10.3


SECUREWORKS CORP.
2016 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
COVER SHEET


SecureWorks Corp., a Delaware corporation (the “Company”), hereby grants
restricted shares of the Company’s Class A common stock, par value $0.01 per
share (the “Stock”), to the Grantee named below, subject to the vesting
conditions set forth below (the “Restricted Stock”), for consideration received.
Additional terms and conditions of the Restricted Stock are set forth on this
cover sheet and in the attached Restricted Stock Agreement (together, the
“Agreement”) and in the SecureWorks Corp. 2016 Long-Term Incentive Plan (as
amended from time to time, the “Plan”).




Grant Date:
 
 


Name of Grantee:
 
 


Number of Shares of Restricted Stock:
 
 


Vesting Schedule:
 


If you continue in Service (as defined below) on each applicable vesting date,
the shares of Restricted Stock shall vest in [ ] equal annual installments on
each of the [ ] anniversaries of the Grant Date.



By your signature below or by your electronic acknowledgement of this Agreement,
you agree to all of the terms and conditions described in the Agreement and in
the Plan (if this is in paper form, a copy of the Plan is attached and if this
is in electronic form, a copy of the Plan is available on this website). You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
shall control in the event any provision of this Agreement should appear to be
inconsistent with the Plan. You must accept your award no later than 4pm Eastern
Time, five (5) business days prior to the first vesting date or your entire
award will be cancelled.


Grantee:
 
 
Date:
 
 
 
(Signature)
 
 
 
 
 
 
 
 
 
 
Company:
 
 
Date:
 
 
 
(Signature)


 
 
 
 
Name:
 
 
 
 
 


Title:
 
 
 
 
 



Attachment


This is not a stock certificate or a negotiable instrument.


1



--------------------------------------------------------------------------------


SECUREWORKS CORP.
2016 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT



Restricted Stock
This Agreement evidences an award of shares of Restricted Stock in the number
set forth on the cover sheet and subject to the terms and conditions set forth
in the Agreement and the Plan.
Transferability


Your shares of Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the shares of Restricted Stock be made subject to execution, attachment,
or similar process. If you attempt to do any of these things, you will
immediately and automatically forfeit your shares of Restricted Stock.
Vesting
Your shares of Restricted Stock shall vest in accordance with the vesting
schedule set forth on the cover sheet of this Agreement, so long as you continue
in Service (as defined in this Agreement) on each applicable vesting date. You
may not vest in more than the number of shares of Stock covered by your
Restricted Stock, as set forth on the cover sheet of this Agreement.
The determination of the number of shares of Restricted Stock that may vest on
each applicable vesting date shall be subject to the rounding convention
approved by the Committee (or its designee), which convention may rely on
rounding down fractional shares.
Notwithstanding your vesting schedule, the shares of Restricted Stock shall
become 100% vested upon your termination of Service due to your death or
Disability. Subject to the Change in Control provisions of this Agreement, no
additional portion of your shares of Restricted Stock shall vest after your
Service has terminated for any other reason.
Notwithstanding the Plan definitions of “Service” and “Service Provider,” for
purposes of this Agreement, “Service” shall mean service qualifying a Grantee as
a Service Provider to the Company or a Subsidiary, but not to an Affiliate that
is not a Subsidiary. The Grantee’s change in position or duties shall not result
in interrupted or terminated Service, so long as such Grantee continues to be a
Service Provider to the Company or a Subsidiary. Subject to the preceding
sentence, any determination by the Committee whether a termination of Service
shall have occurred for purposes of the Plan shall be final, binding, and
conclusive. If the Grantee’s employment or other Service relationship is with a
Subsidiary and the applicable entity ceases to be a Subsidiary, a termination of
Service shall be deemed to have occurred when such entity ceases to be a
Subsidiary, unless the Grantee transfers his or her employment or other Service
relationship to the Company or any other Subsidiary.
Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by Applicable Laws. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.
 
Your employer may determine, in its discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.



2



--------------------------------------------------------------------------------





Change in Control
Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, if assumed or substituted for, the shares of Restricted Stock
shall become 100% vested upon your Involuntary Termination within the twelve
(12)-month period following the consummation of the Change in Control. 


“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company, a Subsidiary, or their successors for
reasons other than Cause; or (ii) your voluntary resignation for “good reason”
as defined in a written employment or other written compensatory agreement
between you and the Company or a Subsidiary, or if none, then your voluntary
resignation following the occurrence, without your written consent, of one or
more of the following: (x) a material reduction in your base salary, target
annual or long-term incentive compensation (whether payable in cash or
otherwise), or health and welfare benefits, unless such reduction is part of an
across-the-board reduction for all employees who are in the same salary grade as
you as of the time of such reduction, (y) your demotion of more than one job
grade, or (z) relocation of your principal work location to a location more than
fifty (50) miles from the work location to which you are currently assigned. For
a voluntary resignation to qualify as for “good reason,” you must provide
written notice to the Company or its successor of any of the foregoing
occurrences within ninety (90) days of the initial occurrence; the Company must
fail to remedy such occurrence within the thirty (30)-day cure period following
the date of such written notice; and you must resign within sixty (60) days
after the Company’s cure period has ended.


Forfeiture of Unvested Shares of Restricted Stock
Unless the termination of your Service triggers accelerated vesting or other
treatment of your shares of Restricted Stock pursuant to the terms of this
Agreement, the Plan, a written employment or other written compensatory
agreement between you and the Company or a Subsidiary, or a written compensatory
program or policy of the Company or a Subsidiary otherwise applicable to you,
you will immediately and automatically forfeit to the Company all of your
unvested shares of Restricted Stock in the event your Service terminates for any
reason.
  
Forfeiture of Rights


























You understand and agree that if the Company, acting through the Committee,
determines that you engaged in Conduct Detrimental to the Company during your
Service or during the twelve (12)-month period following the termination of your
Service, (i) your unvested shares of Restricted Stock shall immediately and
automatically expire; and (ii) if you have vested in any shares of Stock during
the twenty-four (24)-month period prior to your actions, you will owe the
Company a cash payment (or forfeiture of shares of Stock) in an amount
determined as follows: (a) for any shares of Stock that you have sold prior to
receiving notice of the foregoing determination from the Company, the amount
will be the proceeds received from any and all sales of those shares of Stock,
and (b) for any shares of Stock that you still own, the amount will be the
number of shares of Stock owned times the Fair Market Value of the shares of
Stock on the date you receive such notice from the Company (provided, that the
Company may require you to satisfy your payment obligations hereunder either by
forfeiting and returning to the Company the shares or any other shares of Stock
or making a cash payment or a combination of these methods as determined by the
Company in its sole discretion). You understand and agree that the forfeiture
and/or repayment under this Agreement is separate from and does not preclude the
Company from seeking relief based on your conduct that constitutes Conduct
Detrimental to the Company.


For purposes of this provision, “Conduct Detrimental to the Company” means:


(i)    You engage in serious misconduct, whether or not such serious misconduct
is discovered by the Company prior to the termination of your Service;


(ii)    You breach your obligations to the Company or an Affiliate under any of
your written agreements with the Company or an Affiliate; or


(iii)    You engage in Conflicting Activities (as defined below).









3



--------------------------------------------------------------------------------





 
For purposes of this Agreement, “Conflicting Activities” means, without advance,
express, written consent of the Company’s Chief Legal and Administrative
Officer:


(i)    You are or become a principal, owner, officer, director, shareholder, or
other equity owner (other than a holder of less than 5% of the outstanding
shares or other equity interests of a publicly traded company) of a Direct
Competitor (as defined below);


(ii)    You are or become a partner or joint venturer in any business or other
enterprise or undertaking with a Direct Competitor;


(iii)    You work or perform services (including contract, consulting, or
advisory services) for a Direct Competitor in any geographic area where the
Company or an Affiliate materially conducts business, if your services are
similar in any material way to the services you performed for the Company or an
Affiliate in the twelve (12) months preceding the termination of your Service;


(iv)    Except for communications made on behalf of the Company or an Affiliate
in the scope of your Service, you advise, assist, attempt to influence or
otherwise induce or persuade (or assist any other person in advertising,
attempting to influence or otherwise induce or persuade) any person employed by
the Company or an Affiliate to end such employment with the Company or an
Affiliate; or


(v)    You solicit, divert, take away, or attempt to solicit, divert or take
away, directly or by assistance of others, any business from the clients or
customers of the Company or an Affiliate, including actively sought clients or
customers, with whom you have or have had material contact during your Service
for purposes of providing products or services that are competitive with those
provided by the Company or an Affiliate.


For purposes of this Agreement, the term “Direct Competitor” means any entity or
other business concern that offers or plans to offer products or services that
are materially competitive with any of the products or services being
manufactured, offered, marketed, or actively developed by the Company or an
Affiliate as of the date your Service ends. By way of illustration, and not by
limitation, the following companies are Direct Competitors: Symantec, IBM,
Verizon, Accenture, FireEye, Splunk, Cisco, NTT, CrowdStrike, and Rapid7. You
understand and agree that the foregoing list of Direct Competitors represents
only an illustrative list of the Company’s Direct Competitors as of the date of
execution of this Agreement, that other entities are Direct Competitors as of
the date of this Agreement, and that other entities may become Direct
Competitors in the future.


You understand and agree that neither this provision nor any other provision of
this Agreement prohibits you from engaging in Conflicting Activities but only
requires the forfeiture and/or repayment as set forth herein if you engage in
Conflicting Activities. If you desire to engage in Conflicting Activities, you
agree to seek written consent from the Company’s Chief Legal and Administrative
Officer prior to engaging in the Conflicting Activities. If you enter into any
business, employment, or service relationship during your Service or within the
twelve (12) months following the termination of your Service, you agree to
provide the Company sufficient information regarding the relationship to enable
the Company to determine whether that relationship constitutes Conflicting
Activities. You agree to provide such information within five (5) business days
after entering into the business, employment, or service relationship.







4



--------------------------------------------------------------------------------





Evidence of Issuance
The Company will issue your shares of Restricted Stock in the name set forth on
the cover sheet. The issuance of the shares of Stock with respect to the
Restricted Stock shall be evidenced in such a manner as the Company, in its
discretion, deems appropriate, including, without limitation, by (i) book entry
registration or (ii) issuance of one or more share certificates, with any
unvested shares of Restricted Stock bearing the appropriate restrictions imposed
by this Agreement and the Plan. As your interest in the shares of Restricted
Stock vests, the recordation of the number of shares of Restricted Stock
attributable to you will be appropriately modified if necessary.
Legends
If and to the extent that the shares of Restricted Stock are represented by
share certificates rather than book entry, all certificates representing the
shares of Restricted Stock issued under this Agreement shall, where applicable,
have endorsed thereon the following legends:
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE, AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A
COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE
HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”
To the extent the shares of Restricted Stock are represented by a book entry,
such book entry will contain an appropriate legend or restriction similar to the
foregoing.
Code Section 83(b) Election
Under Code Section 83, the difference between the Purchase Price paid for the
shares of Restricted Stock and their Fair Market Value on the date any
forfeiture restrictions applicable to such shares lapse will be reportable as
ordinary income at that time. For this purpose, “forfeiture restrictions”
include the forfeiture as to unvested shares of Restricted Stock described
above. You may elect to be taxed at the time the shares of Restricted Stock are
acquired, rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Code Section 83(b) with the Internal
Revenue Service within thirty (30) days after the Grant Date. You will have to
make a tax payment to the extent the Purchase Price is less than the Fair Market
Value of the shares on the Grant Date. No tax payment will have to be made to
the extent the Purchase Price is at least equal to the Fair Market Value of the
shares on the Grant Date. The form for making this election is attached as
Exhibit A hereto. Failure to make this filing within the thirty (30)-day period
will result in the recognition of ordinary income by you (in the event the Fair
Market Value of the shares as of the vesting date exceeds the Purchase Price) as
the forfeiture restrictions lapse.
YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY CODE SECTION 83(b) ELECTION.



5



--------------------------------------------------------------------------------





Withholding
You agree as a condition of this Agreement that you will make acceptable
arrangements to pay any withholding or other taxes that may be due relating to
the receipt or vesting of the shares of Restricted Stock, the receipt of
dividends on the shares of Restricted Stock, or otherwise with respect to the
shares of Restricted Stock. In the event that the Company or a Subsidiary
determines that any federal, state, local, or foreign tax or withholding payment
is required relating to the receipt or vesting of the shares of Restricted
Stock, the receipt of dividends on the shares of Restricted Stock, or otherwise
with respect to the shares of Restricted Stock, the Company or a Subsidiary
shall have the right to (i) require you to tender a cash payment, (ii) deduct
the tax or withholding payment from payments of any kind otherwise due to you,
(iii) permit or require you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares of
Stock to be delivered in connection with the shares of Restricted Stock to
satisfy withholding obligations and whereby the FINRA Dealer irrevocably commits
to forward the proceeds necessary to satisfy the withholding obligations
directly to the Company or a Subsidiary, or (iv) withhold the delivery of vested
shares of Stock otherwise deliverable under this Agreement to meet such
obligations, provided that, to the extent required to avoid adverse accounting
consequences to the Company, the shares of Stock so withheld will have an
aggregate Fair Market Value not exceeding the minimum amount of tax required to
be withheld by Applicable Laws.
You agree that the Company or a Subsidiary shall be entitled to use whatever
method it may deem appropriate to recover such taxes. You further agree that the
Company or a Subsidiary may, as it reasonably considers necessary, amend or vary
this Agreement to facilitate such recovery of taxes.
Trading Restrictions
If you are subject to any Company “blackout” policy or other trading restriction
imposed by the Company (a “Restricted Period”) on an applicable vesting date
under this Agreement, any vesting scheduled to occur on such date shall occur
instead on the first subsequent date on which you are not subject to any such
policy or restriction. For purposes of this provision, you acknowledge that you
may be subject to a Restricted Period for any reason that the Company determines
appropriate, including Restricted Periods generally applicable to employees or
groups of employees or Restricted Periods applicable to you during an
investigation of allegations of misconduct or Conduct Detrimental to the Company
by you.



6



--------------------------------------------------------------------------------





Stockholder Rights
You have the right to vote the shares of Restricted Stock and to receive any
dividends declared or paid on such shares.  Any stock distributions you receive
with respect to unvested shares of Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto.  Any cash dividends paid on
unvested shares of Restricted Stock you hold on the record date for such
dividend shall be paid to the Company and subject to the same conditions and
restrictions applicable to your unvested shares of Restricted Stock; provided
that, within thirty (30) days after the date on which the applicable shares of
Restricted Stock vest in accordance with the terms of this Agreement, such
dividend shall be paid to you, without interest. You will immediately and
automatically forfeit such dividends to the extent that you forfeit the
corresponding unvested shares of Restricted Stock. No adjustments to your Stock
shall be made for dividends, distributions, or other rights on or with respect
to the Stock generally if the applicable record date for any such dividend,
distribution, or right occurs before your certificate is issued (or an
appropriate book entry is made), except as described in the Plan. You may at any
time obtain a copy of the prospectus related to your Award pursuant to this
Agreement by accessing the prospectus at SecureWorks Corp., One Concourse
Parkway NE, Suite 500, Atlanta, Georgia 30328.  Additionally, you may receive a
paper copy of the prospectus free of charge from the Company by contacting:
Stock Option Administration
SecureWorks Corp.
One Concourse Parkway NE, Suite 500
Atlanta, GA 30328
+1 877 838 7947
Stock_Option_Administrator@SecureWorks.com
No Right to Continued Employment or Other Service
This Agreement and the shares of Restricted Stock evidenced by this Agreement do
not give you the right to expectation of employment or other Service by, or to
continue in the employment or other Service of, the Company or a Subsidiary.
Unless otherwise specified in a written employment or other written compensatory
agreement between you and the Company or a Subsidiary, the Company or a
Subsidiary, as applicable, reserves the right to terminate your employment or
other Service relationship with the Company or a Subsidiary at any time and for
any reason.
Corporate Activity
Your shares of Restricted Stock shall be subject to the terms of any applicable
agreement of merger, liquidation, or reorganization in the event the Company is
subject to such corporate activity, consistent with Article 16 of the Plan.


Clawback
The shares of Restricted Stock are subject to mandatory repayment by you to the
Company in the circumstances specified in the Plan, including to the extent you
are or in the future become subject to any Company “clawback” or recoupment
policy or Applicable Laws that require the repayment by you to the Company of
compensation paid by the Company to you in the event that you fail to comply
with, or violate, the terms or requirements of such policy or Applicable Laws.
 
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under Applicable Laws and you knowingly engaged
in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of the Restricted Stock earned or accrued during the
twelve (12)-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever first occurred) of the financial
document that contained such material noncompliance.



7



--------------------------------------------------------------------------------





Governing Law & Venue
You understand and agree that the Company is a Delaware corporation with global
operations and that your shares of Restricted Stock may be part of a
contemporaneous grant of many similar awards to individuals located in numerous
jurisdictions. You agree that this Agreement and the Plan shall be governed by,
and construed and interpreted in accordance with, the laws of the State of
Delaware, United States of America, other than any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of any other jurisdiction.
The exclusive venue for any and all disputes arising out of or in connection
with this Agreement shall be New Castle County, Delaware, United States of
America, and the courts sitting exclusively in New Castle County, Delaware,
United States of America shall have exclusive jurisdiction to adjudicate such
disputes. Each party hereby expressly consents to the exercise of jurisdiction
by such courts and hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to such laying of venue (including the defense of inconvenient
forum).
Compliance with Foreign Exchange Laws
Local foreign exchange laws may affect your shares of Restricted Stock or the
vesting of your shares of Restricted Stock. You are responsible for obtaining
any exchange control approval that may be required in connection with such
events. Neither the Company nor any of its Affiliates will be responsible for
obtaining such approvals or liable for the failure on your part to obtain or
abide by such approvals. This statement does not constitute legal or tax advice
upon which you should rely. You should consult with your personal legal and tax
advisers to ensure your compliance with local laws. You agree to comply with all
Applicable Laws and pay any and all applicable taxes associated with the grant
of, vesting of, or otherwise related to the shares of Restricted Stock.


The Plan
The text of the Plan is incorporated into this Agreement by reference.
Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the shares of Restricted Stock. Any prior agreements,
commitments, or negotiations concerning the shares of Restricted Stock are
superseded, except that any written employment, consulting, confidentiality,
non-competition, non-solicitation, and/or severance agreement between you and
the Company or an Affiliate, as applicable, shall supersede this Agreement with
respect to its subject matter.



8



--------------------------------------------------------------------------------





Data Privacy
By accepting the shares of Restricted Stock, you consent to the collection, use
and transfer of personal data as described in this paragraph. You understand
that the Company and its Affiliates hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
security number or equivalent, salary, nationality, job title, ownership
interests or directorships held in the Company or its Affiliates, and details of
all equity awards or other entitlements to shares of Stock awarded, cancelled,
exercised, vested or unvested (“Data”). You further understand that the Company
and its Affiliates will transfer Data amongst themselves as necessary for the
purposes of implementation, administration and management of your participation
in the Plan, and that the Company and any of its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in the European Economic Area or elsewhere, such as the United
States. You authorize them to receive, possess, use, retain and transfer such
Data as may be required for the administration of the Plan or the subsequent
holding of shares of Stock on your behalf, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer to a broker or other third party with
whom you may elect to deposit any shares of Stock acquired under the Plan. You
understand that you may, at any time, view such Data or require any necessary
amendments to the Data.
Notice Delivery
By accepting the shares of Restricted Stock, you agree that notices may be given
to you in writing either at your home or mailing address as shown in the records
of the Company or an Affiliate or by electronic transmission (including e-mail
or reference to a website or other URL) sent to you through the normal process
employed by the Company or the Affiliate, as applicable, for communicating
electronically with its employees.
Code Section 409A
The grant of shares of Restricted Stock under this Agreement is intended to
comply with the “restricted property” exemption from Code Section 409A (“Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance with the exemption.
Notwithstanding anything to the contrary in the Plan or this Agreement, none of
the Company, its Affiliates, the Board, or the Committee will have any
obligation to take any action to prevent the assessment of any excise tax or
penalty on you under Section 409A, and none of the Company, its Affiliates, the
Board, or the Committee will have any liability to you for such tax or penalty.



By accepting this Agreement, you agree to all of
the terms and conditions described above and in the Plan.








9



--------------------------------------------------------------------------------


 


Exhibit A
ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:


1.
The name, address, and social security number of the undersigned taxpayer:


Name:
 
 


Address:
 
 




 
 


Social Security Number:
 
 



2.
Description of property with respect to which the election is being made:



shares of Class A common stock, par value $0.01 per share, of SecureWorks Corp.,
a Delaware corporation (the “Company”).


3.
The date on which the property was transferred is: _____________, 20__.



4.
The taxable year to which this election relates is calendar year: 20___.



5.
Nature of restrictions to which the property is subject:



The shares of common stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned taxpayer and the Company. The shares of common
stock are subject to forfeiture under the terms of the Restricted Stock
Agreement.


6.
The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was: $__________ per share, for a total
of $__________.



7.
The amount paid by taxpayer for the property was: $__________.



8.
A copy of this statement has been furnished to the Company.



Dated: _____________, 20___
    


Print Name:        





--------------------------------------------------------------------------------

 


PROCEDURES FOR MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)


The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:


1.
You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within thirty (30) days
after the Grant Date of your Restricted Stock.

2.
At the same time you file the election form with the IRS, you must also give a
copy of the election form to the Stock Plan Administrator of the Company.








